Exhibit 10.1

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

This Second Amendment to Purchase and Sale Agreement (this “Amendment”), dated
December 20, 2018 (the “Amendment Effective Date”) by and among Alkermes Pharma
Ireland Limited, a private company limited by shares and incorporated in Ireland
(“APIL”), Daravita Limited, a private company limited by shares and incorporated
in Ireland (“Daravita”), Alkermes US Holdings, Inc. (as successor in interest to
Eagle Holdings USA, Inc.), a Delaware corporation (together with APIL,
“Sellers”), Recro Pharma, Inc., a Pennsylvania corporation (“Recro”) and Recro
Gainesville LLC (as successor to Recro Pharma LLC), a Massachusetts limited
liability company and wholly-owned subsidiary of Recro (“Recro Gainesville” and,
together with Recro, “Purchasers”), amends that certain Purchase and Sale
Agreement, dated as of March 7, 2015 and amended on December 8, 2016, by and
among Sellers, Daravita and Purchasers (as amended, the “Agreement”).

ARTICLE I

AMENDMENT

1.1    Exhibit E. Section 2.1(a) of Exhibit E is hereby deleted in its entirety
and replaced with the following:

“(a)    Development Milestone Earn-Out Consideration.

(i)    The following amounts (“Development Milestone Earn-Out Consideration”)
shall be payable in accordance with Section 2.8 of the Agreement and this
Exhibit E upon achievement of the following events (“Development Milestones”) by
Purchaser and its Affiliates, licensees and sublicensees, and shall be
non-refundable and non-creditable and not subject to deduction or set-off:

        (A)     Within thirty (30) calendar days following December 20, 2018,
Purchaser shall pay to APIL Five Million U.S. Dollars (US$5,000,000.00) and
within thirty (30) calendar days following March 24, 2019, Purchaser shall pay
to APIL Five Million U.S. Dollars (US$5,000,000.00); and (B) the following
amounts:

 

Development Milestone

   Amount of Development
Milestone Earn-Out
Consideration
(U.S. Dollars)  

Approval of an NDA for the first Earn-Out Product (the “First Approval”)

   $ 5,000,000.00  

First anniversary of the First Approval

   $ 6,429,000.00  

Second anniversary of the First Approval

   $ 6,429,000.00  

Third anniversary of the First Approval

   $ 6,429,000.00  

Fourth anniversary of the First Approval

   $ 6,429,000.00  

Fifth anniversary of the First Approval

   $ 6,429,000.00  

Sixth anniversary of the First Approval

   $ 6,429,000.00  

Seventh anniversary of the First Approval

   $ 6,429,000.00  



--------------------------------------------------------------------------------

(ii)    Purchaser shall notify and pay to APIL (A) the Development Milestone
Earn-Out Consideration payable upon the First Approval within one hundred eighty
(180) calendar days following the occurrence of the First Approval and (B) each
Development Milestone Earn-Out Consideration payment other than the First
Approval payment within thirty (30) calendar days after the occurrence of the
corresponding Development Milestone. Each payment made pursuant to
Section 2.1(a) of this Exhibit E shall be made by wire transfer of immediately
available funds to such account or accounts as are designated in writing by
APIL.”

ARTICLE II

WARRANT AMENDMENT

2.1    Warrant Amendment. In connection with, and concurrently with the
execution of, this Amendment, Recro shall amend that certain Warrant to Purchase
Stock, issued by Recro to APIL pursuant to the Agreement on April 10, 2015 (the
“Warrant”), so as to modify the Warrant Price (as defined in the Warrant) set
forth therein from the current Warrant Price to a warrant price that is equal to
1.2 times the closing price of the common stock of Recro on the trading day
immediately prior to the Amendment Effective Date (the Warrant as so amended and
re-issued, the “Amended Warrant”) and deliver such Amended Warrant to APIL.
Recro and APIL hereby acknowledge and agree that the Amended Warrant, and any
shares of common stock of Recro issued upon cashless exercise of the Amended
Warrant (together, the “Exchanged Securities”), will be issued to APIL in
reliance on the exemption provided by Section 3(a)(9) of the Securities Act of
1933, as amended, and as such, the Exchanged Securities shall assume the
characteristics of the Warrant, including without limitation that any holding
period applicable to any such Exchanged Securities will be deemed to have
started on the original issuance date of the Warrant.

ARTICLE III

GENERAL

3.1    Effect of Amendment. The Agreement is hereby amended as set forth in this
Amendment. Except as specifically provided for in this Amendment, all of the
terms and conditions of the Agreement shall remain in full force and effect.
Each reference in the Agreement to “hereof,” “hereunder” and “this Agreement”
shall, from and after the date of this Amendment, refer to the Agreement, as
amended by this Amendment. Each reference in the Agreement to the “date of the
Agreement” or similar references (such as “to the date hereof”) shall refer to
March 7, 2015.

3.2    Related Agreement. The Parties acknowledge and agree that (i) Recro
Gainesville and APIL are parties to a certain Asset Transfer and License
Agreement, dated as of April 10, 2015, as amended (the “Related Agreement”),
pursuant to which Recro Gainesville is obligated to pay APIL the Earn-Out
Consideration set forth in Exhibit E to the Agreement, as

 

-2-



--------------------------------------------------------------------------------

amended by this Amendment, which payment obligation is replicated in Exhibit D
to the Related Agreement, (ii) on or about the Amendment Effective Date, Recro
Gainesville and APIL shall amend Exhibit D to the Related Agreement such that
the amendments to the Earn-Out Consideration set forth in this Amendment are
mirrored in Exhibit D to the Related Agreement and (iii) the Earn-Out
Consideration (set forth in Exhibit E to the Agreement, as amended by this
Amendment, and Exhibit D to the Related Agreement, as amended) is to be paid by
the Purchasers to APIL only once.

3.3    Miscellaneous Provisions. The provisions of Article XI of the Agreement
shall apply mutatis mutandis to this Amendment and to the Agreement as modified
by this Amendment.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been signed by or on behalf of each of
the parties set forth below as of the day first above written.

 

ALKERMES PHARMA IRELAND LIMITED By:   /s/ Richie Paul   Name:   Richie Paul  
Title:   Director DARAVITA LIMITED By:   /s/ Richie Paul   Name:   Richie Paul  
Title:   Director ALKERMES US HOLDINGS, INC. By:   /s/ James Frates   Name:  
James Frates   Title:   Director RECRO PHARMA, INC. By:   /s/ Ryan D. Lake  
Name:   Ryan D. Lake   Title:   Chief Financial Officer RECRO GAINESVILLE LLC
By:   /s/ Ryan D. Lake   Name:   Ryan D. Lake   Title:   Treasurer

 

[Signature Page to Second Amendment to Purchase and Sale Agreement]